Citation Nr: 0217410	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
heart disability.  

2.  Entitlement to service connection for respiratory 
disability.  

3.  Entitlement to service connection for arthritis of the 
left shoulder.  

4.  Entitlement to an increased rating for residuals of 
squamous cell carcinoma of the right vocal cord and 
residuals of a benign polyp on the left vocal cord, 
currently rated as 30 percent disabling.  

5.  Entitlement to an increased rating for varicose veins of 
the right leg, currently rated as 20 percent disabling.  

6.  Entitlement to an increased (compensable) rating for a 
right inguinal hernia.  

7.  Entitlement to an increased (compensable) rating for 
nicotine dependence.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel 


INTRODUCTION

The veteran had active service from November 1951 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).  

Other issues

In a rating decision dated in April 2002, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the right shoulder.  The veteran disagreed with 
that decision, and the RO issued a statement of the case on 
that issue in July 2002.
To the Board's knowledge, a substantive appeal has not been 
filed as to that issue.  The issue is therefore not before 
the Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2002) [an appeal consists of a 
timely filed notice of disagreement, and after a statement 
of the case has been furnished, a timely filed substantive 
appeal]; see also Archbold v Brown, 9 Vet. App. 124, 132 
(1996).  

The Board also notes that in a rating decision dated in 
August 2002, the RO determined that new and material 
evidence to reopen a claim of entitlement to service 
connection for varicose veins of the left leg had not been 
submitted and also denied entitlement to service connection 
for nonspecified arthritis.  The RO notified the veteran of 
those decisions and his appellate rights with a forwarding 
letter dated in August 2002.  There is no indication that 
the veteran has filed a notice of disagreement as to those 
decisions, and those issues are therefore not before the 
Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2002) [appellate review is initiated by timely filed 
notice of disagreement]; see also Archbold, 9 Vet. App. at 
130. 


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
heart disability on the basis that there was no evidence of 
a heart condition in service nor evidence of a current heart 
condition related to tobacco use during service and 
continued tobacco use after service.  In a letter dated in 
September 1998 the RO informed the veteran of the denial of 
his claim and notified him of his appellate rights.  The 
veteran did not appeal.  

2.  Evidence added to the record since the RO's August 1998 
decision does not bear directly and substantially upon the 
specific matter under consideration and is not so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
heart disability.  

3.  The veteran failed, without good cause, to appear for a 
scheduled VA examination.

4.  The available evidence does not show that the veteran 
has a respiratory disability or that any claimed respiratory 
disability is related to disease or injury in service.  

5.  The available medical evidence does not establish a 
nexus between the left shoulder tendonitis and left clavicle 
traumatic changes observed in service and arthritis of the 
left shoulder diagnosed many years after service.  

6.  The veteran's residuals of squamous cell carcinoma of 
the right vocal cord and residuals of a benign polyp on the 
left vocal cord are manifested by intermittent hoarseness 
without evidence of local recurrence or metastasis of the 
carcinoma.  

7.  Due to the veteran's failure to cooperate with VA, the 
available evidence does not document the severity of the 
veteran's varicose veins of the right leg, right inguinal 
hernia or nicotine dependence.  

8.  Due to the veteran's failure to cooperate with VA, there 
is insufficient evidence upon which to render an informed 
decision as to the TDIU claim.  


CONCLUSIONS OF LAW

1.  The evidence received since the August 1998 denial of 
service connection for heart disability is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  The August 1998 decision denying service connection for 
heart disability is final, and the claim is not reopened.  
38 U.S.C.A. §§ 1103, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.300, 20.1103 (2002).  

3.  In the absence of respiratory disability resulting from 
service, the claim for service connection is denied.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

4.  In the alternative, the claim for service connection for 
a respiratory disability is deemed to have been abandoned 
and is denied.  38 C.F.R. § 3.158 (2002).

5.  Arthritis of the left shoulder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

6.  The criteria for a rating in excess of 30 percent for 
residuals of squamous cell carcinoma of the right vocal cord 
and residuals of a benign polyp on the left vocal cord have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6516, 6519, 6819 (2002).  

7.  In the alternative, the claim for a rating in excess of 
30 percent for residuals of squamous cell carcinoma of the 
right vocal cord and residuals of a benign polyp on the left 
vocal cord is deemed to have been abandoned and is denied.  
38 C.F.R. § 3.158 (2002).   

8.  Due to the veteran's failure to report for VA 
examination, his claims of entitlement to increased ratings 
for varicose veins of the right leg, a right inguinal hernia 
and nicotine dependence are denied.  38 C.F.R. §§ 3.158, 
3.655 (2002).  

9.  Due to the veteran's failure to report for VA 
examination, his claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is denied.  38 C.F.R. §§ 3.158, 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for his current 
heart disability, a respiratory disability and arthritis of 
the left shoulder as well as increased ratings for multiple 
service-connected disabilities and TDIU. 

Initial matter - the issues on appeal
 
Identification of the proper issues concerning the veteran's 
heart disability and arthritis of the left shoulder warrants 
explanation.  

Heart disability

In a rating decision dated in August 1998, the RO granted 
service connection for nicotine dependence with a 
noncompensable rating and also granted service connection 
for squamous cell carcinoma of the right true vocal cord 
secondary to nicotine dependence.  The RO explained that 
after an initial 100 percent rating associated with 
antineoplastic therapy, it would rate the cancer treatment 
residuals with the previously service-connected residuals of 
removal of polyp from the left vocal cord and would assign a 
30 percent rating.  In the same rating decision, the RO 
denied service connection for a heart condition on the basis 
that the evidence did not show a heart condition in service 
and did not show a heart condition related to tobacco use 
during active service and continued tobacco use after 
service.  The RO notified the veteran of the decision, which 
he did not appeal.  

In December 2000, the veteran again claimed service 
connection for his heart condition.  In a September 2001 
rating decision, the RO denied service connection for 
coronary artery disease as secondary to nicotine dependence 
acquired in service, explaining that VA regulations prohibit 
the establishment of service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during service 
for any claims received on or after June 10, 1998.  The 
veteran disagreed with that decision, the RO issued a 
statement of the case and the veteran perfected his appeal.  

Although the RO apparently reopened and decided the 
veteran's current claim for service connection for a heart 
disability on the merits, the Board concludes that it is 
under the statutory obligation to conduct a de novo review 
of the issue of whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
In Barnett, the Federal Circuit determined that the issue of 
whether new and material evidence has been submitted is a 
matter of jurisdiction, and that the Board did not have the 
jurisdiction to consider a previously adjudicated claim 
unless new and material evidence had been submitted.  
Barnett, 83 F.3d at 1384.  Hence, the Board will proceed 
with a determination of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a heart disability.  

The Board further observes that remand to the RO for 
readjudication is not necessary as to the heart disability 
service connection claim.  In Bernard v. Brown, 4 Vet. App. 
384, 394 (1993), the United States Court of Appeals for 
Veterans Claims (the Court) held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In this case, the RO 
decided the heart disability claim on the merits, giving the 
veteran's claim more consideration that it was due 
initially.  In short, the veteran  has not been prejudiced 
by any action of the RO, and further adjudication at the RO 
level is not necessary.  

For the reasons stated immediately above, the Board finds 
that the proper issue on appeal concerning the heart 
disability claim is whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a heart disability.  The Board will 
adjudicate the issue on that basis below.  

Arthritis of the left shoulder

In a rating decision dated in June 1999, the RO denied 
service connection for arthritis of the left shoulder on the 
basis that the claim was not well-grounded.  In July 1999 
the RO informed the veteran of the decision and notified him 
of his appellate rights.  The veteran did not appeal within 
the requisite time, and that decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §3.104, 20.302, 20.1100.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (the VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim in 38 U.S.C. 
§ 5107 and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  Pertinent to this issue, the 
VCAA specifies that on request of the claimant or on the 
Secretary's own motion a denial of a claim that became final 
during the period beginning on July 14, 1999, and ending on 
November 9, 2000 and that was made because the claim was not 
well grounded shall be readjudicated as if the denial had 
not been made.  See Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  On this basis the RO readjudicated 
the issue of entitlement to service connection for arthritis 
of the left shoulder and denied the claim in its November 
2001 rating decision.  The veteran has perfected his appeal 
on this issue, and the issue of entitlement to service 
connection for arthritis of the left shoulder is properly 
before the Board for de novo review.  

Additional "issues"

Before proceeding, the Board notes that in addition to the 
multiple issues listed on the title page, in various 
correspondence the veteran's attorney has set forth what he 
calls "issues".  These purported "issues" identified by the 
veteran's attorney amount to argument pertaining to the RO's 
development of the case.  Although the veteran is free to 
raise such matters for consideration by the Board, they are 
not in and of themselves "issues" subject of separate 
adjudication by the Board.  

The Secretary of VA shall decide all questions of law and 
fact necessary to a decision by the Secretary under a law 
that affects the provision of benefits by the Secretary to 
veterans.  38 U.S.C.A. § 511 (West 1991).  A "decision" is 
defined as "the resolution of all questions of law and fact 
that affect the provision of benefits."  Conary v. 
Derwinski, 3 Vet. App. 109, 112 (1992).  All questions of 
law and fact necessary to a decision by the Secretary under 
a law that affects the provision of benefits by the 
Secretary to veterans or their dependents or survivors shall 
be subject to one review on appeal to the Board.  
38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.101 
(2002).  

In this case, in a letter dated in April 2001, the veteran's 
attorney stated that the "issues on appeal" were:  
"Inadequate VA examination"; "Expunge inadequate VA 
examination from Appellant's VA claims folder"; and 
"38 C.F.R. § 3.105(a), Clear and Unmistakable Error."  The 
attorney asserted that the RO was "clearly and unmistakably 
erroneous" in requesting that examination of the veteran 
include all disabilities that contributed to 
unemployability, to include service-connected and 
nonservice-connected disabilities.  He argued that the 
scheduled examination was "tainted" by the RO's order and 
was therefore inadequate for rating purposes and should be 
expunged from the record.  The attorney stated that the 
veteran moved for the RO to issue a statement of the case 
addressing the purported "issues".  

In another letter, dated one week later, and styled as a 
"substantive appeal," the veteran's attorney stated that the 
issues on appeal were "Inappropriate and inadequate VA 
compensation examination" and "38 C.F.R. § 3.105(a), Clear 
and Unmistakable Error."  The attorney asserted that those 
"issues" were inextricably intertwined and would therefore 
be argued simultaneously.  In addition, in a letter dated in 
September 2001, the veteran's attorney listed "38 C.F.R. 
§ 3.105a, Clear and Unmistakable Error, finding of Not Well 
Grounded in the September 10, 2001" as an issue on appeal.  

Such claims of clear and unmistakable error are contrary to 
the basic provisions of law.  A claim of clear and 
unmistakable error under the provisions of 38 C.F.R. § 3.105 
is brought in the case of a final decision.  See 38 C.F.R. 
§ 3.105(a) (2002) [referring to "previous determinations 
which are final and binding"].  The veteran's attorney has 
not pointed to a final RO decision that purportedly contains 
clear and unmistakable error.  To the extent that the 
attorney is referring to RO decisions that are currently on 
appeal, those decisions are not final; the veteran has 
perfected timely appeals to the Board, and the claims remain 
open.  This case does not involve a final RO decision; the 
veteran has perfected a timely appeal to the Board, and the 
claims remain open.  In the absence of a final RO decision, 
the matter of claimed clear and unmistakable error is 
inapplicable to the case.  

To the extent that the veteran through his attorney calls 
for certain medical evidence to be "expunged" from the 
record, the relevant statute, 38 U.S.C. § 7104(a), which 
mandates that "[d]ecisions of the Board shall be based on 
the entire record in the proceeding and upon consideration 
of all evidence and material of record . . . " [emphasis 
added by the Board].  The veteran's attorney failed to 
discuss a substantial body of case law which holds that the 
Board cannot ignore medical opinions of record.  See, e.g., 
Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Gleicher v. 
Derwinski, 2 Vet. App. 26, 29 (1991); Hanson v. Derwinski, 1 
Vet. Although he requested that the December 1999 VA 
examination report be "expunged . . . from the veterans 
[sic] VA claims folder" [August 31, 2001 letter to the 
Chairman of the Board, page 1], he did not discuss whether 
the Board possesses any authority to do so. He did not 
identify the relevant statute, 38 U.S.C. § 7104(a), which 
mandates that "[d]ecisions of the Board shall be based on 
the entire record in the proceeding and upon consideration 
of all evidence and material of record . . . " [emphasis 
added by the Board]. He also failed to discuss a substantial 
body of case law which holds that the Board cannot ignore 
medical opinions of record.  See, e.g., Willis v. Derwinski, 
1 Vet. App. 66, 70 (1991); Gleicher v. Derwinski, 2 Vet. 
App. 26, 29 (1991); Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991); Caldwell v. Derwinski, 1 Vet. App. 466, 470 
(1991); Smith v. Derwinski, 2 Vet. App. 137, 141 (1992).  
The attorney's contention that any evidence be expunged from 
the claims file is unsupported by any cogent legal basis, is 
contrary to law and is meritless.

On a VA Form 9 dated and received in May 2002 and on what 
appears to be a photocopy of the same document, but dated 
and received in July 2002, the veteran's attorney numbered 
and listed various service connection and increased ratings 
claims.  The last two items on the list were "Inadequate 
Statement of the Case" and "Entitlement to a Supplemental 
Statement of the Case."  Examination of the December 2001 
statement of the case shows that it complied with the 
requirements of a statement of the case outlined in 
38 C.F.R. § 19.29 (2002).  In this regard, it summarized the 
evidence related to the issues with which the veteran had 
expressed disagreement.  In addition, it set out and 
provided citations to relevant regulations, including those 
pertaining to service connection claims, increased rating 
claims and reasonable doubt.  It set out the diagnostic 
criteria for increased ratings for each of the veteran's 
service-connected disabilities as well as the criteria for a 
total disability rating for compensation based on 
unemployability of the individual.  In addition, it set 
forth the regulations pertaining to VA examinations and 
failure to report for VA examinations.  For each issue, the 
RO explained the basis of its denial of the veteran's claim.  
There is no inadequacy in the statement of the case as it 
complies fully with the provisions of 38 C.F.R. § 19.29.  As 
to the matter of "entitlement to a supplemental statement of 
the case," the Board notes that in April 2002 the RO 
furnished the veteran a supplemental statement of the case 
in which it considered evidence added to the record and set 
forth the revised versions of 38 C.F.R. § 3.102 and 
38 C.F.R. § 3.159, which pertain to reasonable doubt and VA 
duty to assist in developing claims.  

As will be more fully discussed below, the VA medical center 
scheduled the veteran for a general medical examination to 
encompass claimed disabilities as well as service-connected 
disabilities, and the examiner was requested to examine for 
all disabilities which contribute to unemployability, to 
include service-connected and nonservice-connected 
disabilities.  The veteran first refused and then failed to 
attend the scheduled examination.  Whether the RO has 
fulfilled VA's duty to assist the veteran in substantiating 
his claims may be relevant in determining whether a 
legitimate issue is ripe for review by the Board.  The 
development of the case does not, however, represent "the 
resolution of all questions of law and fact that affect the 
provision of benefits."  Conray, 3 Vet. App. at 112.  The 
attorney's arguments do not, therefore, constitute 
justiciable "issues" to be adjudicated by the Board.  

In summary, for reasons articulated above, the Board has 
determined that the issues on appeal are as stated on the 
title page of this decision.  The so-called "issues" raised 
by the veteran through his attorney amount to contentions 
concerning matters such as due process and alleged 
inadequate development of the case.  The veteran has every 
right to raise such contentions, but as explained above they 
are not issues    
and will not be adjudicated as such by the Board.  To the 
extent that the veteran's contentions have not already been 
addressed by the Board, this will be done where appropriate 
below.

In the interest of clarity, the Board will next address the 
application of various aspects of the VCAA to this case.  
The finality issue will then be addressed, followed by the 
service connection claims.  The Board will then discuss the 
increased rating claims and the TDIU claim.  The law and 
regulations generally applicable to each grouping will be 
set forth, and then the issues will be discussed.  

VCAA

As was noted earlier, in November 2000 there was a 
significant change in the law with the enactment of the 
VCAA, which is now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2002).  The legislation not 
only dispensed with the concept of a well-grounded claim but 
also expanded the duty of VA to notify the appellant and the 
representative and enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  VA issued regulations to implement 
the VCAA in August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim is not final and remains 
pending. The provisions of the VCAA and the implementing 
regulations are accordingly generally applicable.  
Exceptions will be discussed in the two paragraphs 
immediately following.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Pertinent to the heart disability issue currently on appeal, 
the VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  Within 38 U.S.C.A. § 5103A, which 
addresses the duty to assist claimants, it is specifically 
noted in nothing in that section shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).  Once a claim is reopened, VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

In addition, amendments to 38 C.F.R. § 3.156(a), revising 
the definition of new and material evidence, apply only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620.  Because the veteran filed his current heart 
disability claim before August 29, 2001, the former 
provisions of 38 C.F.R. § 3.156(a), which will be outlined 
later, are for application in this case.

The Board has carefully considered the record and is of the 
opinion that the provisions of the VCAA have been satisfied 
with respect to all issues currently on appeal.  

Notice

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) [a letter from VA to 
an appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].  

The Board notes that the Court has recently held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to notify 
a claimant who has submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this case, in April 2001the RO notified the veteran that 
it was requesting VA and post-service military medical 
records in conjunction with his claims and informed him that 
he should identify any additional medical evidence pertinent 
to his claims.  The RO also notified the veteran that it 
would schedule him for a VA medical examination and notified 
him that it was important that he attend.  In addition, in 
April 2001 the RO explained to the veteran what information 
he should submit to substantiate his heart disability claim 
and advised him of the definition of new and material 
evidence.  The RO explained that it would attempt to obtain 
evidence the veteran identified, but that it was his 
responsibility to submit new and material evidence to reopen 
the claim.  In a letter dated in September 2001, the RO 
specifically notified the veteran of evidence needed to 
establish service connection for his left shoulder arthritis 
and also notified him of what information and evidence he 
should submit.  

In the December 2001 statement of the case the RO notified 
the veteran of the regulations concerning service connection 
and increased ratings and also set forth the diagnostic 
criteria for increased ratings for his service-connected 
disabilities as well as the criteria for a total disability 
rating for compensation based on unemployability of the 
individual.  The RO also set forth in its entirety the 
provisions of 38 C.F.R. § 3.655 concerning a veteran's 
failure to report for a VA examination or reexamination.  
Finally, in its April 2002 supplemental statement of the 
case, the RO provided the veteran with the text of 38 C.F.R. 
§ 3.159, which sets out detailed information concerning the 
respective responsibilities of VA and the veteran under the 
VCAA.  

There is no indication of record that the veteran, who is 
represented by counsel in this matter, has not been 
appropriately notified and/or is not otherwise cognizant of 
the relevant law or what is required of him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As discussed 
elsewhere in this decision, the veteran was made aware of 
his responsibility to report for a VA physical examination, 
and he has deliberately refused to do so.

Duty to assist

(i.)  Pertinent law and regulations

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(d).  

With respect to the service connection and increased rating 
claims, the law provides that the assistance provided by VA 
shall include obtaining a medical examination or opinion 
when such is necessary to make a decision on the claim.  A 
medical examination or opinion is necessary if the 
information and evidence of record is not sufficient for VA 
to make a decision on the claim but:  contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; establishes 
that the veteran suffered an event, injury or disease in 
service or has a disease manifested within an applicable 
presumptive period; and indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  

Under the provisions of 38 C.F.R. § 3.326(a), where there is 
an original compensation claim or a claim for increase 
submitted by a veteran but medical evidence accompanying the 
claim is not adequate for rating purposes a VA examination 
will be authorized, and individuals for whom an examination 
has been scheduled are required to report for the 
examination.  Provided that it is otherwise adequate for 
rating purposes, any hospital report or any examination 
report from any government or private institution may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326(b).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  
See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).  

Where evidence requested in connection with an original 
claim or claim for increase is not furnished within 1 year 
after the date of request, the claim will be considered 
abandoned.  38 C.F.R. § 3.158(a).  Where the veteran fails 
without adequate reason to respond to an order to report for 
VA examination within 1 year from the date of request and 
payments have been discontinued, the claim for such benefits 
will be considered abandoned.  38 C.F.R. § 3.158(b).  

(ii.)  Discussion

In this case, in an April 2001 letter to the veteran, the RO 
addressed the development of all issues except that 
concerning arthritis of the left shoulder.  The RO advised 
the veteran that it would be scheduling him for an 
examination at the VA Medical Center and stated that it was 
important that he attend this examination.  An RO 
Examination Request Worksheet shows that the RO requested 
four different examinations in the general areas of nose, 
sinus, larynx and pharynx, respiratory system, arteries and 
veins and digestive conditions.  Under remarks it was 
requested that the veteran be examined with particular 
attention to his service-connected disabilities.  The RO 
stated that all exams could be done by a general medical 
examiner.  The final remark was "Examine for all 
disabilities which contribute to unemployability, to include 
service connected and nonservice connected disabilities."  

In a letter dated in April 2001, the veteran's attorney 
referred to the examination request worksheet and quoted the 
remark concerning examination for all disabilities which 
contribute to unemployability.  The attorney asserted that 
the RO was "clearly and unmistakably erroneous" in ordering 
the examination of nonservice-connected medical conditions 
and argued that the examination scheduled to evaluate TDIU 
was "tainted" by the order and was therefore "inadequate" 
for VA rating purposes.  In another letter, also dated in 
April 2001, the veteran's attorney cited regulations 
pertaining to criteria for TDIU and emphasized that a 
determination concerning a total rating for compensation 
based on unemployability must be made on the basis of 
service-connected disabilities alone and that nonservice-
connected disabilities have no legal bearing upon and are 
not probative factors in the adjudication of TDIU claim.  He 
stated that the veteran therefore declined to attend the 
scheduled VA compensation pension examination.  

A notice of cancellation of examinations in the claims file 
shows that the VA examinations were first scheduled for mid-
May 2001 and that, according to the VA medical center where 
the examinations were scheduled, the veteran rescheduled the 
examinations for several days later and subsequently 
rescheduled for an examination date at the end of May 2001.  
He did not report for those examinations, and they were 
canceled.  

On review of the attorney's argument as to the reason for 
the veteran declining to attend the VA examinations, the 
Board finds it to be without merit.  It is undisputed that 
adjudication of the TDIU claim may be based only on the 
veteran's service-connected disabilities, but that does not 
preclude the RO ordering an examination that includes 
consideration of nonservice-connected disabilities when the 
claims before it include service connection claims (in this 
instance service connection for respiratory disability) as 
well as increased rating claims and a TDIU claim.  There can 
be no question that a complete picture of a claimant's 
disabilities, to include those which are not service 
connected, is required in order for an adjudicator to render 
an informed decision.  Cf. Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].    

Moreover, whatever the pretext, there is no authority for a 
veteran, or a veteran's representative, to assume the role 
of self-appointed evaluator of the adequacy of evidence.  
Evaluation of the record is the responsibility of the Board.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 
F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited therein 
[holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].       

With respect to the veteran's failure to report for the 
scheduled examinations, the Board finds some similarities 
with the fact pattern found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"].  In Maged v. West, U.S. Vet. App. 
No. 97-1517 (January 8, 1999), the claimant refused to 
report for VA examination.  The Court characterized the 
appellant's behavior as actively thwarting attempts by the 
VA to obtain the necessary medical evidence to adjudicate 
his claim.  See Maged, slip opinion at 16-17.  The Court 
then held that the appellant had not shown good cause for 
his refusal to attend a VA examination and affirmed the 
Board's denial of service connection. 

Based on a review of the record, the Board finds that 
additional examination of the veteran was necessary.  With 
respect to the claim for service connection for respiratory 
disability, the record included no medical evidence of 
current respiratory disability, and it cannot therefore be 
said that the evidence of record was sufficient for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).  Relative to the increased rating 
claims, the available outpatient treatment records do not 
show treatment or evaluation of the veteran's service-
connected varicose veins, right inguinal hernia residuals or 
nicotine dependence, and with respect to those issues there 
is of record no VA examination more recent than 1995 for any 
of those disabilities.  None of the available evidence shows 
examination pertaining to the veteran's varicose veins of 
the right leg, right inguinal hernia, nicotine dependence or 
total disability adequate for rating purposes.  

Based on this record, it cannot be said that the evidence of 
record is sufficient for VA to make a decision on those 
claims, or by extension the TDIU claim, which depends on 
consideration of all of the veteran's service-connected 
disabilities.  

In short, the veteran failed to report without good cause 
for an examination which was necessary to adjudicate his 
claims.  The Board additionally notes that following notice 
of the provisions of 38 C.F.R. § 3.655 with respect to the 
consequences of failure to report for a VA examination, the 
veteran presented no explanation or additional argument on 
that matter, nor has he indicated willingness to report for 
VA examination.  

There is no indication that there is any other relevant 
evidence which currently exists and which has not been 
obtained.  As was outlined above, the veteran failed to 
report for the scheduled VA examinations, and he has not 
alleged any excuse for not reporting that could be 
interpreted as "good cause."  The Board finds, therefore, 
that the veteran, without good cause, failed to report for 
the scheduled VA examinations.  Decisions on service 
connection for respiratory disability, increased ratings for 
varicose veins of the right leg, right inguinal hernia, 
nicotine dependence and TDIU will therefore be made in 
accordance with the provisions of 38 C.F.R. § 3.655.  

With respect to arthritis of the left shoulder, in September 
2001 the RO specifically requested the veteran to provide or 
identify medical evidence relating his left shoulder 
arthritis to service.  The veteran responded with a signed 
statement that he had no further medical or other evidence 
to submit and there was no further evidence that he wanted 
VA to obtain for him.  He stated that he wished to have his 
claim worked as expeditiously as possible using the evidence 
currently in his file.  The RO did not attempt to schedule a 
VA examination in conjunction with the issue of entitlement 
to service connection for arthritis of the left shoulder, 
and in the Board's judgment, the duty to do so under 
38 C.F.R. § 3.159(c) has not been triggered.  That is, 
although the evidence contains medical evidence that the 
veteran currently has arthritis of the left shoulder, the 
veteran has neither presented nor identified evidence that 
indicates that arthritis of the left shoulder may be 
associated with any event, injury or disease in service.  
See 38 C.F.R. § 3.159(c)(4).  Further, in view of the 
veteran's prior refusal to appear for a scheduled 
examination and no indication of a willingness to appear at 
any future examination, the Board concludes that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claim for service connection 
for arthritis of the left shoulder.  

In sum, the veteran has identified no outstanding evidence 
that may be relevant to his claims, and the Board has 
identified none.  In addition, the veteran and his attorney 
have been accorded ample opportunity to present evidence and 
argument in support of his claim.  Under the circumstances, 
the facts relevant to the veteran's claims have been 
properly developed to the extent possible, and there is no 
further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations.  
Accordingly, the Board will proceed with its discussion of 
the veteran's claims.  See Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).  

Finality/Service connection

As noted earlier, in an unappealed August 1998 rating 
decision, the RO denied service connection for heart 
disability.  The Board must determine whether new and 
material evidence has been submitted to reopen that claim.  
In addition, the veteran is seeking service connection for a 
respiratory disability and arthritis of the left shoulder.  
The Board will first outline the law and regulations 
pertaining to service connection and new and material 
evidence and will follow with a discussion of the heart 
disability, respiratory disability and left shoulder claims.  



Service connection - in general

In general, applicable law and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for certain 
chronic diseases, including cardiovascular-renal disease and 
arthritis, on a presumptive basis if manifested to a 
compensable degree within a year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112(a), 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disease that is diagnosed after discharge from military 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Except as provided by 38 C.F.R. § 3.300(c) (2002), which 
pertains to tobacco-related claims, service connection may 
also be granted for a disability that is proximately due to 
or the result of a service-connected disability.  When 
service connection is established for a secondary condition, 
the secondary condition is considered part of the original 
condition.  38 C.F.R. § 3.310(a) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Tobacco-related claims

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. 
§ 1103, which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  See 38 U.S.C.A. § 1103 (West 
Supp. 2002); 38 C.F.R. § 3.300 (2002).  This law is 
applicable to all claims filed after June 9, 1998.  See Pub. 
L. No. 105- 206, 112 Stat. 865 (July 22, 1998); 38 C.F.R. 
§ 3.300.  Neither 38 U.S.C.A. § 1103 nor 38 C.F.R. § 3.300 
precludes service connection for disability or death on some 
basis other than the veteran's use of tobacco products 
during service or on the basis that the disability became 
manifest or death occurred during service.  Further, neither 
the statute nor regulation precludes the establishment of 
service connection for disability that became manifest to 
the requisite degree during an applicable presumptive period 
under 38 U.S.C.A. §§ 1112 or 1116 or 38 C.F.R. §§ 3.307, 
3.309, 3.313 or 3.316.  

Under the provisions of 38 C.F.R. § 3.300(c), for claims for 
secondary service connection received by VA after June 9, 
1998, a disability that is proximately due to or the result 
of an injury or disease previously service-connected on the 
basis that it is attributable to the veteran's use of 
tobacco products during service will not be service 
connected under 38 C.F.R. § 3.310(a).  

Finality/new and material evidence

In general, RO decisions that are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly 
v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since 
the last final denial on any basis (either upon the merits 
of the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  [As noted in the VCAA 
discussion above, the August 2001 revision to 38 C.F.R. 
§ 3.156 is inapplicable to this issue; the veteran filed his 
claim to reopen the previously denied claim in December 
2000.]  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The Federal Circuit has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disability

The Board again notes that the definition of "material 
evidence" was revised in August 2001 to require that the 
newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2002).  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620.  Because the veteran's claim was 
initiated prior to August 2001, his claim will be 
adjudicated by applying the law then in effect.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) [where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply].  

According to the law applicable to this claim, evidence is 
considered to be "new" if it was not previously submitted to 
agency decisionmakers and it is not cumulative or redundant.  
The evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration 
and, by itself or in connection with evidence previously 
considered, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 
(2001).  New evidence is material if it provides "a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will 
not eventually convince the Board to alter its rating 
decision."  Elkins v. West, 12 Vet. App. 209, 214 (1999), 
rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 2000).  

The "old" evidence

Of record at the time of the final August 1998 rating 
decision were service medical records, including the report 
of the veteran's June 1971 retirement examination.  The 
records showed complaints of chest pain in July 1966, which 
was determined to be tender chest muscles.  The veteran 
again complained of chest pain in January 1967 when the 
impression of the examining physician was chest pain of 
questionable etiology, rule out costochondritis, rule out 
hiatal hernia, rule out psychosomatic complaint.  In June 
1970, the veteran was hospitalized for two days for 
observation for left chest pain; no disease was found.  
Throughout service there were multiple electrocardiograms, 
all of which were evaluated as normal.  At the separation 
examination in June 1971, the veteran's heart was evaluated 
as normal.  

Post-service medical records included no indication of the 
presence of a heart disability.  Of record was the report of 
a January 1987 VA examination at which is was specifically 
noted that there were no cardiovascular abnormalities.    

Also of record were the veteran's contentions to the effect 
that he had a heart condition which he felt was caused by 
his long smoking history.  The veteran submitted medical 
evidence concerning his nicotine dependence and its 
relationship to his vocal cord carcinoma.  He submitted no 
medical evidence relating any heart condition to his use of 
tobacco products.  

The August 1998 RO rating decision

In its August 1998 rating decision, the RO denied the claim 
for service connection for heart disability, which the 
veteran had filed in December 1997, on the basis that the 
veteran's service medical records were negative for a heart 
condition and the remaining evidence did not show evidence 
of a heart condition, much less a relationship to tobacco 
use during service and continued tobacco use after service.  
In the same decision, the RO granted service connection for 
nicotine dependence and service connection for vocal cord 
carcinoma as secondary to nicotine dependence.  

In September 1998, the RO notified the veteran of that 
decision and of his appellate rights.  The veteran did not 
appeal the denial of service connection for heart disability 
within the requisite time, and that rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  

The additional evidence

The only pertinent evidence added to the record since the 
August 1998 rating decision consists of VA medical records 
and a June 2001 letter from a private physician, D.T., M.D.  

VA treatment records show that cardiac catheterization in 
January 1997, which was done following complaints of 
atypical chest pains and a positive exercise stress test, 
established that the veteran has coronary artery disease.  
Additional VA medical records since the late 1990s show 
continuing treatment for stable angina.  

In his June 2001 letter, Dr. D.T. in essence noted heart 
disease was related to tobacco usage.  

Discussion

The veteran filed to reopen his claim in December 2000.  To 
the extent that he seeks to establish service connection for 
heart disease based on his use of tobacco products or 
nicotine dependence, his claim fails by operation of law.  
By regulation, secondary service connection may not be 
granted under 38 C.F.R. § 3.310(a) when the claim is 
received after June 9, 1998, and the secondary condition 
results from a previously service-connected disease or 
injury attributable to the use of tobacco products, in this 
case nicotine dependence.  38 C.F.R. § 3.300(c).  The Board 
also notes that Karnas considerations are not applicable 
because the law regarding claims involving use of tobacco 
products in service changed before, rather than after, the 
application to reopen the claim for service connection for a 
heart disability was received by VA.  

Setting aside consideration of nicotine dependence and/or 
tobacco use as factors in the reopened claim, there must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  At the time of the August 1998 RO rating decision, 
all there elements were lacking.

The evidence added to the record since the final August 1998 
RO decision is new in that it establishes that the veteran 
has a heart disability.  Hickson element (1), current 
disability, has arguably been met.  However, the remaining 
two Hickson elements, in-service incurrence and medical 
nexus, are lacking.  To the extent that Dr. T.'s statement 
constitutes a nexus opinion, it implicates tobacco use, 
which cannot be considered under 38 U.S.C.A. § 1103 and 
38 C.F.R. § 3.300(c), as explained above.  Absent tobacco 
use and/or nicotine dependence, there is no additional 
evidence concerning either in-service incurrence or medical 
nexus. 

The Board is therefore left with the medical evidence which 
establishes a diagnosis of heart disability.  The Board 
finds that this evidence, when considered either alone or in 
connection with the evidence previously of record, does not 
bear directly and substantially upon the matter of 
incurrence or aggravation of a heart disability in service, 
does not tend to establish that cardiovascular-renal 
disease, was manifest to a compensable degree within a year 
after service, and is not so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for heart disability.  The 
Board therefore concludes that the recently submitted 
evidence is not new and material evidence to reopen the 
claim of entitlement to service connection for heart 
disability.  The claim is not reopened, and the benefit 
sought on appeal remains denied.




2.  Entitlement to service connection for respiratory 
disability.

The veteran is claiming entitlement to service connection 
for respiratory disability.  The evidence identified by the 
veteran and obtained by VA or submitted by him does not 
include the report of an examination that may be considered 
adequate for rating purposes with respect to respiratory 
disability.  As was discussed earlier, the veteran failed to 
report for his scheduled VA examination, and under 38 C.F.R. 
§ 3.655 the Board must therefore decide this original claim 
on the evidence of record.  

The evidence of record includes the veteran's service 
medical records, which show that he was hospitalized for 
approximately 2 weeks in 1954 for treatment of pneumonia.  
At a separation and reenlistment examination in March 1959, 
the examiner noted there had been neither complications nor 
sequelae from the pneumonia.  Later service medical records 
show the veteran was occasionally treated for nasal 
congestion and cold symptoms, but there was no diagnosis of 
a chronic respiratory disease.  At the veteran's retirement 
examination in June 1971 he reported a history of occasional 
hay fever and sinus congestion, frequent colds  and 
shortness of breath attributed to smoking two packs of 
cigarettes per day.  With respect to each of these items the 
examining physician commented there were no complications 
and no sequelae.  On clinical examination, the physician 
evaluated the veteran's lungs and chest as normal, and a 
chest X-ray showed a normal chest.  

At a VA examination in January 1987, the physician noted 
slightly diminished breath sounds, bilaterally.  Otherwise, 
the VA and military post-service treatment records that have 
been obtained do not show complaint, finding or diagnosis 
related to a respiratory disability.  

Although the veteran appears to have had respiratory 
symptoms in service, thus arguably satisfying Hickson 
element (2), occurrence of disease or injury in service is 
not enough to establish service connection; it is well 
established that there must be current disability resulting 
from that disease or injury.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In this case, there is no medical evidence that the 
veteran has a respiratory disability.  Because the veteran 
has no currently diagnosed respiratory disability, Hickson 
element (1) has not been met, the preponderance of the 
evidence is against his claim, and service connection for 
respiratory disability is denied.  See Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmeitch v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) [service connection may not be granted 
unless current disability exists].  

To the extent that the veteran refused to report for VA 
examination which would service to identify any current 
respiratory disability and could provide information on the 
relationship of any such disability to service, his claim is 
alternatively denied based on abandonment of his claim.  See 
38 C.F.R. § 3.158.  See also Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 
92 (1995) [the Board has the fundamental authority to decide 
a claim in the alternative].   

3. Entitlement to service connection for arthritis of the 
left shoulder.

The veteran has appealed the denial of entitlement to 
service connection for arthritis of the left shoulder.  

Review of the record shows that in shortly before separation 
from service, the veteran was seen with complaints of left 
shoulder pain for the past six weeks.  Clinical examination 
showed tenderness along the bicipital tendon, and the 
impression was bicipital tendonitis.  An X-ray of the left 
shoulder showed questionable roughening on the lower lateral 
border of the clavicle.  The radiologist said there was 
probable old trauma, left clavicle.  

The only post-service medical evidence concerning the 
veteran's left shoulder consists of VA outpatient and 
military outpatient records.  A VA progress note in June 
1983 showed complaints of bilateral shoulder pain with the 
examiner's impression of fibromyositis.  Outpatient records 
dated from 1998 to 2001 show that the veteran complained of 
left shoulder pain at various times and it was noted that an 
MRI study had shown arthritis of both shoulders.  In one 
record, he was noted to have shoulder pain bilateral 
adhesive capsulitis, right greater than left.  

In short, a current left shoulder disability is 
demonstrated, thus satisfying Hickson element (1).  In 
addition, the veteran's service medical records refer to a 
left shoulder problem.  Hickson element (2) has therefore 
been arguably satisfied.

With respect to Hickson element (3), medical nexus, although 
requested to provide medical evidence of a relationship of 
his left shoulder arthritis to service, the veteran neither 
presented nor identified such evidence.  There is of record 
no medical opinion addressing any possible association 
between the veteran's currently diagnosed arthritis of the 
left shoulder and his service.  Under these circumstances, 
and as has earlier been discussed in detail, VA's duty to 
assist by providing a medical examination or opinion under 
38 C.F.R. § 3.159(c)(4) has not been triggered.  

In this situation, the Board finds that the evidence does 
not demonstrate that the veteran's arthritis of the left 
shoulder, first diagnosed many years after service, is 
related to service or any incident of service.  The 
preponderance of the evidence is against the claim, and 
entitlement to service connection for arthritis of the left 
shoulder must therefore be denied.  

Increased ratings/TDIU

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Specific rating criteria will be 
set for the where appropriate below.  

Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Manifestations not resulting from the service connected 
disability cannot be considered in establishing the 
disability evaluation.  38 C.F.R. § 4.14.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 4.3.  The 
Federal Circuit has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz, 274 F.3d at 1364.  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.  


4. Entitlement to an increased rating for residuals of 
squamous cell carcinoma of the right vocal cord and 
residuals of a benign polyp of the left vocal cord, 
currently rated as 30 percent disabling.

Factual background

In 1968, during service, the veteran underwent removal of a 
polyp from his left vocal cord.  In a rating decision dated 
in April 1987, the RO granted service connection for 
residuals of removal of the polyp, with hoarseness, and 
assigned a noncompensable rating under Diagnostic Code  
6516.  Based on a June 1994 VA consultation examination, 
which indicated complaints of hoarseness and a vocal cord 
lesion, the RO in a July 1994 rating decision increased the 
rating to 30 percent.  

The veteran filed a claim for service connection for a right 
vocal cord condition in July 1996.  He submitted medical 
evidence showing that in July 1994 he had been diagnosed as 
having squamous cell carcinoma of the right true vocal cord 
for which he underwent radiation therapy.  Additional 
evidence showed that he had undergone regular evaluations at 
a military base and that as of September 1996 there had been 
no evidence of recurrence, but he continued to have symptoms 
of intermittent hoarseness and dysphonia.  When examined, 
the veteran was able to communicate well but said his voice 
weakened if he talked for a long time.  In a November 1996 
consultation report, an ear, nose and throat specialist 
related the veteran's vocal cord cancer to his smoking.  

In a rating decision dated in August 1998, the RO granted 
service connection for nicotine dependence and also granted 
service connection for squamous cell carcinoma of the right 
true vocal cord as secondary to nicotine dependence.  The RO 
assigned a 100 percent rating for the cancer from date of 
claim in July 1996 to September 1996.  Effective from 
September 1996, the RO rated status post squamous cell 
carcinoma of the right true cord together with the 
previously service-connected hoarseness, residuals of 
removal of a polyp of the left vocal cord under Diagnostic 
Code 6819-6516 and assigned a 30 percent rating.  The 
veteran filed this claim for increase in December 2000.  

In this case, the record includes reports of otolaryngology 
examinations conducted at a military base in March 2000 and 
April 2001.  The Board finds that these recent reports are 
adequate for rating purposes.  See 38 C.F.R. §§ 3.159, 
3.326.   

At the March 2000 examination, the physician noted that the 
veteran had no complaints of pain or dysphagia and he had no 
complaints of weight loss, hemoptysis or other complaints.  
Examination of the neck and throat showed no mass or lesion 
and examination of the larynx showed normal true vocal cord 
motion without mass or lesion.  The assessment was no 
evidence of disease.  At the April 2001 examination, the 
veteran reported no dysphagia, but he did complain of 
intermittent hoarseness, which self resolved.  He also 
reported that he had had a mild scratchy throat with cough 
and nasal drainage over the past 2 or 3 days.  On 
examination, the nose was without lesions, and there was 
normal mucosa of the oropharynx without lesions.  The larynx 
was well visualized with no mucosal lesions.  The assessment 
was no evidence of disease.  VA outpatient records show that 
it was incidentally noted in March 2001 that the veteran 
reported that he had no hoarseness or cough.  

Relevant law and regulations

Under 38 C.F.R. § 4.97, Diagnostic Code 6819, malignant 
neoplasms of any part of the respiratory system exclusive of 
skin growths are assigned a 100 percent rating until six 
months after discontinuance of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure 
and if there has been no local recurrence or metastasis, the 
disability is thereafter rated on residuals.  

Under Diagnostic Code 6516, chronic laryngitis manifested by 
hoarseness with inflammation of cords or mucous membrane is 
rated as 10 percent disabling and chronic laryngitis 
manifested by hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration or pre-malignant 
changes on biopsy is rated as 30 percent disabling.  Under 
Diagnostic Code 6519 complete organic aphonia with constant 
inability to speak above a whisper is rated as 60 percent 
disability, and the constant inability to communicate by 
speech warrants a 100 percent rating.  

Analysis

The veteran has presented no specific contentions with 
respect to his claim.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the diagnosis and demonstrated symptomatology. Any change in 
a diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's service-connected disability 
of the vocal cords is most appropriately rated under 
Diagnostic Code 6516 [chronic laryngitis].  Review of the 
recent medical reports shows that the veteran's service-
connected disability, described as status post squamous cell 
carcinoma of the right true cord with residuals of removal 
of a polyp of the left vocal cord is manifested primarily by 
intermittent hoarseness.  There is no evidence of recurrence 
or metastasis of the cancer, and the disability is, in the 
Board's judgment, properly rated based on the residual 
hoarseness.  The veteran has not contended that another 
diagnostic code would be more appropriate.  The Board 
additionally observes that there has been no showing that 
the veteran is unable to speak above a whisper, which would 
be required to be shown on a constant basis in order to 
qualify for a 60 percent rating under Diagnostic Code 6519.  

There is available no rating higher than the currently 
assigned 30 percent rating under Diagnostic Code 6516.  The 
Board accordingly concludes that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 30 percent for the veteran's status post squamous 
cell carcinoma of the right true cord with the previously 
service-connected hoarseness, residuals of removal of a 
polyp of the left vocal cord.  

The Board observes in passing the holding of the Court in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), to the effect 
that evaluations for distinct disabilities resulting from 
the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
With respect to the veteran's service-connected disability, 
although both vocal cords are involved, there is only one 
symptom, hoarseness.  Accordingly, separately rating the two 
vocal cords would violate the antipyramiding regulation,  38 
C.F.R. § 4.14 (2001) [the evaluation of the same disability 
under various diagnoses is to be avoided].

Finally, although the Board believes that the medical 
evidence is adequate for rating purposes as to this issue 
and has rendered a decision on the merits, this issue is 
alternatively denied on the basis that the veteran failed 
without good cause to report for a VA physical examination 
which was scheduled for the purpose of evaluating his 
disability.  See 38 C.F.R. § 3.655.  See also Luallen and 
Holbrook, supra.

5.  Entitlement to an increased rating for varicose veins of 
the right leg, currently rated as 20 percent disabling.  

6.  Entitlement to an increased (compensable) rating for a 
right inguinal hernia.  

7.  Entitlement to an increased (compensable) rating for 
nicotine dependence.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

The veteran is seeking an increased rating for varicose 
veins of the right leg, currently rated as 20 percent 
disabling as well as increased ratings for right inguinal 
hernia and nicotine dependence, both of which are currently 
rated as noncompensably disabling.  In addition, the veteran 
is seeking TDIU.  

As the Board discussed in detail earlier in the decision, 
the veteran failed without good cause shown to report for a 
scheduled VA examination for these disabilities.  There is 
no evidence of record that could be considered adequate for 
rating purposes, and examination of the veteran was 
necessary.  See 38 C.F.R. § 3.139, 3.326.  

The Board earlier discussed and explained the provisions of 
38 C.F.R. § 3.655, which mandate that if a veteran without 
adequate reason or good cause fails to report for a 
scheduled VA examination necessary to adjudicate his claim 
for an increased rating, the claim shall be denied.  Under 
the circumstances, the Board is without recourse, and must 
deny each of these increased rating claims.  

Consideration of a claim for TDIU, which is adjudicated 
under 48 C.F.R. § 4.16, is a claim for increase based on the 
evaluation of the veteran's service-connected disabilities 
and their effect on his ability to obtain or maintain 
substantially gainful employment.  As the veteran without 
adequate reason or good case failed to report for the 
scheduled examinations, this claim must also be denied under 
the provisions of 38 C.F.R. § 3.655.  

The Board additionally observes that in light of the 
veteran's willful refusal to cooperate with VA, which has 
been discussed in detail above, his claims may be 
alternatively considered to be abandoned under the 
provisions of 38 C.F.R. § 3.158.
See Luallen and Holbrook, supra.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for heart disability not 
having been submitted, the claim is not reopened, and the 
benefit sought on appeal remains denied.  

Entitlement to service connection for respiratory disability 
is denied.  

Entitlement to service connection for arthritis of the left 
shoulder is denied.  

Entitlement to an increased rating for residuals of squamous 
cell carcinoma of the right vocal cord and residuals of a 
benign polyp on the left vocal cord, currently rated as 30 
percent disabling, is denied.  

Entitlement to an increased rating for varicose veins of the 
right leg, currently rated as 20 percent disabling, is 
denied.  

Entitlement to an increased (compensable) rating for a right 
inguinal hernia is denied.  

Entitlement to an increased (compensable) rating for 
nicotine dependence is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

